ANNETTE KINGSLAND ZIEGLER, J.
¶ 61. (dissenting). I dissent from the majority opinion which concludes that the circuit court was clearly wrong when it changed the answer in the verdict because there was credible evidence to support the jury's finding that Erie Insurance Exchange (Erie) did not breach its contract with Best Price Plumbing, Inc. (Best Price). See majority op., ¶ 4. Despite acknowledging that the circuit court treated Best Price's motion after verdict as a motion for judgment notwithstanding the verdict (JNOV), id., ¶ 24, a motion that does not challenge the sufficiency of the evidence,1 the majority nevertheless *331reviews Best Price's motion as a motion to change an answer in the verdict and searches the record for any credible evidence to support the verdict, see id., ¶¶ 42-52. Because the circuit court treated Best Price's motion as a motion for JNOV the majority should apply the standard of review applicable to a circuit court's decision to enter JNOV — de novo. The majority errs by not applying the appropriate standard of review. Had the majority appropriately reviewed de novo the circuit court's decision, it would have concluded, as I do, that Best Price was entitled to judgment as a matter of law.
¶ 62. Pursuant to Wis. Stat. § 805.14(5)(b), "[a] party against whom a verdict has been rendered may move the court for judgment notwithstanding the verdict in the event that the verdict is proper but, for reasons evident in the record which bear upon matters not included in the verdict, the movant should have judgment." As § 805.14(5)(b) makes clear, a motion for JNOV does not challenge the sufficiency of the evidence to support the jury's findings. Mgmt. Computer Servs., Inc. v. Hawkins, Ash, Baptie & Co., 206 Wis. 2d 158, 176, 557 N.W.2d 67 (1996). Rather, a motion for JNOV assumes arguendo that the verdict is proper but nevertheless asserts that judgment should be granted to the moving party on grounds other than those decided by the jury. Id. at 177; Herro v. DNR, 67 Wis. 2d 407, 413, *332277 N.W.2d 456 (1975); see also Wozniak v. Local 1111 of the United Elec., Radio & Mach. Workers of Am., 57 Wis. 2d 725, 733, 205 N.W.2d 369 (1973) (explaining that a motion for JNOV is effectively a post-verdict motion for directed verdict). In other words, a motion for JNOV "raises only questions of law and admits all facts supporting the jury's verdict. It is, in a sense, a demurrer to the evidence." State v. Escobedo, 44 Wis. 2d 85, 90-91, 170 N.W.2d 709 (1969). Because a motion for JNOV presents a question of law, this court reviews de novo a circuit court's decision on a motion for JNOV. Danner v. Auto-Owners Ins., 2001 WI 90, ¶ 41, 245 Wis. 2d 49, 629 N.W.2d 159; Mgmt. Computer Servs., 206 Wis. 2d at 177.
¶ 63. In this case, accepting as true all facts supporting the jury's verdict, I conclude that Best Price was entitled to judgment as a matter of law. It is undisputed that the contract between Erie and Best Price was silent as to the place of payment. "Where a contract for the payment of money is silent as to the place of payment, in the absence of any legitimate inferences to the contrary, the law implies that payment shall be made at the residence, office, or place of business of the creditor, if within the state." State v. Kenosha Home Tel. Co., 158 Wis. 371, 374, 148 N.W 877 (1914). Here, there is no question that Best Price performed and that payment was not made at Best Price's place of business. Consequently, as a matter of law, a reasonable jury could not find that Erie did not breach its contract with Best Price. On that very basis, the circuit court noted that, had it been asked, it would have directed a verdict in Best Price's favor.
¶ 64. The majority acknowledges that the jury was not instructed on the above rule of law, majority op., ¶ 35, but concludes that Best Price forfeited any *333error in the jury instructions by not objecting to them, id., ¶ 37. Nevertheless, assuming for the sake of argument that the jury was properly instructed, the majority posits that a reasonable jury still could have found that Erie did not breach its contract with Best Price because a reasonable jury could have legitimately inferred that Erie and Best Price agreed to a place of payment other than Best Price's place of business. Id., ¶ 58.1 disagree.
¶ 65. In support of its position, the majority relies on the testimony of Trevor Trimble (Trimble), an employee of Erie's insured, and the two-party check purportedly endorsed by Best Price. Id. In relevant part, Trimble's testimony consisted of the following: Trimble instructed a "handy man" by the name of Abdul, presumably an associate of Trimble's, to get a Best Price employee to endorse the check; Abdul did not have to leave the work site to get the signature; and "either Darryl or Paul," both of whom were Best Price employees present at the work site, endorsed the check on behalf of Best Price. Notably, Trimble had no personal knowledge of any Best Price employee endorsing the check, and neither Abdul, Darryl, nor Paul — the three men who might have had such personal knowledge — testified. What is more, three Best Price principals testified that no one from Best Price ever endorsed the check, and it is undisputed that Best Price was never actually paid. Thus, according to the majority's logic, Trimble's uncorroborated, self-serving testimony somehow translates into evidence that Best Price accepted payment at the work site in lieu of its place of business. While a jury is entitled to draw inferences from the evidence, any inferences must be reasonable. The majority's leap in logic is not a reasonable inference for a jury to draw.
*334¶ 66. For that same reason, even assuming, as the majority apparently does, that Best Price properly designated its motion after verdict as a motion to change an answer in the verdict, I would still conclude that there was insufficient evidence to sustain the jury's finding that Erie did not breach its contract with Best Price.
¶ 67. In the end, Best Price is not the only one to lose as a result of the majority's decision. After today, similar small businesses all over the state should be wary of a client's mere word or handshake, lest their services will go unpaid for. In the future, they ought to get a signed contract requiring payment up-front.
¶ 68. For the foregoing reasons, I respectfully dissent.
¶ 69. I am authorized to state that Justice PATIENCE DRAKE ROGGENSACK joins this dissent.

 As the majority notes, see majority op., ¶ 24 n.6, when a party mistakenly designates a motion for JNOV as a motion to change an answer in the verdict, "the court shall treat the motion as if there had been a proper designation." Wis. Stat. § 805.14(2)(b). In this case, Best Price designated its motion after verdict as a motion to change an answer in the verdict. *331However, evident by Best Price's argument at the motion hearing, it is clear that Best Price's motion was more appropriately designated a motion for JNOV Best Price completed its argument by requesting the circuit court to change the jury's answer to the second question "as a matter of law, and on the undisputable facts of this case." Unlike a motion for JNOV a motion to change an answer in the verdict does not accept as true all facts before the jury. Compare § 805.14(5)(b), with § 805.14(5)(c).